Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-22-00461-CV

                                 Ronald Dean STRICKLAND,
                                          Appellant

                                                v.

                              GRANITE PUBLICATIONS, LLC,
                                       Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CVOC-22-00028
                          Honorable Dennis Powell, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, appellant’s motion to dismiss this
appeal is GRANTED, and the appeal is DISMISSED. Because the motion to dismiss does not
indicate the parties agreed otherwise, costs of appeal are taxed against the appellant. See TEX. R.
APP. P. 42.1(d).

       SIGNED September 7, 2022.


                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice